Citation Nr: 0932042	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-25 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased initial rating for posttraumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection and awarded a 30 
percent disability rating for PTSD, effective September 21, 
2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

The Veteran's most recent VA PTSD examination was in December 
2006.  Since that time, the Veteran maintains, his PTSD 
symptoms have worsened.  Specifically, he contends that those 
symptoms are responsible, in part, for the criminal conduct 
(aggravated robbery) for which he is currently incarcerated 
at the Tennessee Department of Corrections.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  As the 
Veteran's condition may have worsened since the date of the 
latest examination, the Board finds that a new examination is 
in order.

The Board acknowledges that the RO already attempted to 
schedule the Veteran for a VA examination in February 2009, 
but was informed that the veteran was unable to appear due to 
his incarceration.  Under such circumstances, however, VA 
still has a statutory obligation to assist veterans in the 
development of their claims.  Indeed, the duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement as such 
individuals are entitled to the same care and consideration 
given to their fellow veterans.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995).  In 
light of VA's statutory obligation to assist incarcerated 
veterans, the Board finds that further efforts should be made 
to schedule the Veteran for a new VA psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examiner, a 
psychiatrist at the Tennessee Department 
of Corrections, or another appropriate 
examiner to conduct an examination to 
determine the current severity of his 
service-connected PTSD.  The claims file 
should be reviewed and that review should 
be indicated in the examination report.  
The examiner should specifically provide a 
full multi-axial diagnosis pursuant to 
DSM-IV, to include a GAF score related to 
the Veteran's PTSD.  The examiner should 
provide a complete rationale for all 
conclusions reached and should discuss 
those findings in relation to the 
pertinent evidence of record, including 
the Veteran's previous VA examination 
conducted in December 2006.  All signs and 
symptoms of the Veteran's service-
connected PTSD should be reported in 
detail.  The examiner should also describe 
the impact of the Veteran's PTSD on his 
occupational and social functioning.  
Finally, the examiner should opine as to 
whether the Veteran's service-connected 
PTSD, without consideration of any other 
nonservice-connected disability, renders 
him unable to secure or follow a 
substantially gainful occupation.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

